Exhibit 10.3

 

[Free English Translation Final Spanish Version]

 

NOTARY RECORD:

 

PURCHASE AND SALE OF SHARES

 

ISSUED BY METRÓPOLIS INTERCOM S.A.

 

KNOW ALL PERSONS BY THESE PRESENTS, that in Santiago, Chile, this 13 day of
April of 2005, before me, Jose Musalem Saffie, Notary Public and Holder of Title
to the 48th Notarial Office in and for Santiago, domiciled in this city at
Huerfanos 770, 3rd floor, municipal district of Santiago, personally appeared:
Mr. Rodrigo Castillo Murillo, Chilean, [marital status], attorney, [ID card
No.], domiciled at Reyes Lavalle 3340, 9th floor, municipal district of Las
Condes, Santiago, as hereinbelow evidenced for and on behalf of VTR GlobalCom
S.A., a stock company duly organized and validly existing under the Laws of
Chile, Tax ID No. 78.452.650-K, and with the same domicile as its representative
(“VTR” or “Buyer”); and Max Letelier Bomchil, Chilean, [marital status],
attorney, [ID card No.], domiciled at Avenida Isidora Goyenechea N°3.120, 3trh
floor, municipal district of Las Condes, Santiago, as hereinbelow evidenced for
and on behalf of Liberty Comunicaciones de Chile Uno, Ltda., a limited liability
company duly organized and validly existing under the Laws of Chile, Tax ID No.
78.525.330-2, and with the same domicile as its representatives (“Uno”, and
together with its successors and any other holder of this instrument, “Seller”);
the parties appearing, being of legal age and having evidenced their identities
with the aforementioned personal documents, hereby set forth as follows: that
they hereby enter into a share purchase and sale agreement (the “Transaction”)
per the following clauses:

 

FIRST: Preamble. 1) Share Purchase Agreement. Under an instrument of private
record dated as of April 13, 2005, VTR, Uno and Cristalerías de Chile S.A.
entered into an English-language share purchase and transfer agreement titled
“Purchase and Contribution Agreement” (the “Purchase Agreement”) whereby among
other things VTR agreed to purchase from Uno, who in turn agreed to transfer to
VTR, all, but one, of the shares owned by Uno and issued by Chilean stock
company Metrópolis Intercom S.A. (“Metrópolis”). 2) Shares of Metrópolis. Seller
holds sole and exclusive title to 44.485.106 shares issued by Metrópolis, which
in all represent 49,9999% of equity capital of said company as evidenced in
share certificates Nos. 19, 23, 26, and 29, fully subscribed for and paid up and
validly recorded to its name in the Shareholders Registry Book of Metrópolis
(the “Metrópolis Shares”). Metrópolis is a closely held stock company
incorporated under the Laws of Chile by means of an instrument of public record
executed at the Santiago Notarial

 

1

--------------------------------------------------------------------------------


 

Office of Juan Ricardo San Martín Urrejola on February 7th 1996, the excerpt of
which is recorded in folio 5156, entry No. 4232 in the Commerce Registry kept by
the Santiago Real Estate Recorder’s Office for 1996, published in the Official
Gazette on March 2nd 1996. 3) Representations by Uno. Uno has made certain
representations and warranties regarding its title to the Metrópolis Shares sold
hereby in the Purchase Agreement, all of which have been of the essence in
inducing Buyer to enter into this instrument. 4)  In connection with the
Purchase Agreement and under an instrument of private record dated as of the
same date as the Purchase Agreement, United Chile, Inc., United Chile Ventures,
Inc., Cristalerías de Chile S.A. and VTR entered into an English-language
shareholders agreement titled “Shareholders Agreement” (hereinafter, as in
effect on the date hereof, the “Shareholders Agreement as in Effect on the Date
Hereof”).

 

SECOND: Purchase and Sale of the Metrópolis Shares. Uno, duly represented as
first above indicated, hereby sells, assigns and transfers to Buyer, who, duly
represented as first above indicated, hereby purchases, accepts and acquires on
its own behalf, the Metrópolis Shares identified in Article First above, subject
to the terms, deadlines and conditions agreed herein and in the Purchase
Agreement. The Metrópolis Shares are sold and transferred with all the voting
and dividend rights, assets and interests as to capital, corporate funds of any
kind, purpose or denomination, such as reserve, revaluation, credit, profit and
dividend funds, accumulated or not, not distributed, even if agreements are
pending with regard to their distribution or to which each shareholder is
otherwise entitled as owner of shares at Metrópolis at the date of execution of
this Transaction, whether originating in the current business year or any
previous business years.

 

THIRD: Purchase Price for the Metrópolis Shares. The total purchase price (the
“PP Amount”) for the Metrópolis Shares is 121,550,625.00 United States dollars
(“Dollars”).

 

FOURTH: Terms of Payment.

 

1) Payment of PP Amount.  Buyer shall duly and punctually pay to Seller in full
the PP Amount no later than 10:00 a.m., New York time, on April 13, 2009, at the
place and in the manner set out herein.  Except as set out in the following
sentence, the obligation to pay the PP Amount shall not bear interest. 
Notwithstanding the foregoing sentence to the contrary, upon the occurrence and
during the continuance of an Event of Default (as defined below), Buyer shall
pay to Seller interest (“Default Interest”) at the Default Rate (as defined
below) on any PP Amount outstanding.  In the case of an Event of Default, any PP
Amount outstanding plus any Default Interest due and owing at the Default Rate
shall be payable on the demand of Seller.  “Default Rate” shall mean the lesser
of a) 8% per annum and b) the maximum rate allowable under applicable Law. 
Default Interest on the PP Amount shall be computed on the basis of a 360-day
year and the actual number of days elapsed. In the event that Buyer is required
by applicable Law to deduct or withhold any Taxes from any Default Interest
payable under this Agreement, Buyer shall promptly pay Seller such additional
amounts as may be required, after the deduction or withholding of such Taxes, to

 

2

--------------------------------------------------------------------------------


 

enable Seller to receive from Buyer, on the due date thereof, an amount equal to
the full amount stated to be payable to Buyer as Default Interest.

 

2) Payment Terms.  All payments of the PP Amount, Default Interest and other
amounts to be made by Buyer under this instrument shall be paid in immediately
available funds, in Dollars, without set off, counterclaim, withholding or
deduction of any kind whatsoever, except to the extent required by applicable
Law or as specifically provided herein, by deposit in the account specified by
Seller in a written notice delivered to Buyer or by delivery to Seller at
Seller’s address for notices determined pursuant to the Purchase Agreement, on
or before the due date thereof.  Except to the extent otherwise expressly
provided herein, whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case and to the extent
applicable be included in the computation of payment of Default Interest.  All
payments shall be applied first to the payment of Default Interest, if any, due
and payable with respect to the PP Amount; and then to the repayment of the
aggregate unpaid amount of the PP Amount due and payable.

 

3) Nature of Obligations; Subordination.  Buyer’s obligations to pay the PP
Amount, Default Interest and other amounts to be paid by Buyer under this
instrument are general, unsecured obligations of Buyer that do and will rank
pari passu with all other present or future general, unsecured obligations of
Buyer.  In connection with this instrument, Buyer, Seller, and certain parties
to the VTR Credit Agreement have or will enter into an agreement for the
purposes of pledging and subordinating Buyer’s obligations to pay the PP Amount,
Default Interest, and other amounts to be paid by Buyer under this instrument to
the obligations of Buyer under the VTR Credit Agreement on the terms set out in
such agreement.

 

4) Prepayment.  a) Buyer may prepay the outstanding PP Amount in whole or in
part at any time and from time to time, by paying Seller an amount (a “Voluntary
Prepayment Amount”) equal to the product of the applicable percentage (the
“Prepayment Percentage”), as set out below, multiplied by the portion of the
total outstanding PP Amount to be prepaid, if paid on any day during the
12-month period commencing on April 13 of the applicable year, as set out below:

 

Year

 

Prepayment Percentage

 

 

 

 

 

2005

 

86.3838

%

2006

 

90.7029

%

2007

 

95.2381

%

2008

 

100.0000

%

 

For example, if Buyer decided to prepay USD$60,775,312.50 of the total
outstanding PP Amount on any day during the 12-month period commencing on
April 13, 2005, the

 

3

--------------------------------------------------------------------------------


 

Voluntary Prepayment Amount would equal USD$52,500,000.00 (determined by
multiplying USD$60,775,312.50 by the applicable Prepayment Percentage of
86.3838%).

 

b) Promptly following Buyer’s receipt of the consolidated financial statements
(certified by an independent auditing firm of renowned international prestige
listed in the special registry kept by the Securities and Insurance Commission)
of Buyer and its Subsidiaries with which Buyer is required to consolidate in
accordance with GAAP, for each fiscal year, starting with the fiscal year ending
December 31, 2005, Buyer shall prepay, or procure the prepayment of, the
outstanding PP Amount in whole or in part, subject to any limitations imposed by
the VTR Credit Agreement (as defined in the Shareholders Agreement as in Effect
on the Date Hereof), by paying Seller an amount (the “Mandatory Prepayment
Amount”) equal to the lesser of i) an amount equal to the Voluntary Prepayment
Amount, determined in accordance with clause a) of this paragraph 4), which if
paid would result in the full payment of the then outstanding PP Amount and ii)
the amount of residual Available Cash (as defined in the Shareholders Agreement
as in Effect on the Date Hereof and calculated in respect of such fiscal year),
if any, as determined by subtracting 1) the amount of all the payments made or
to be made out of Available Cash (calculated in respect of such fiscal year)
pursuant to the terms of Section 6.4(a)(i) of the Shareholders Agreement as in
Effect on the Date Hereof from 2) the aggregate amount of Available Cash
(calculated in respect of such fiscal year).

 

For example, if no prepayments of the PP Amount had been made and Buyer received
its consolidated financial statements for the year ended December 31, 2005 (the
applicable fiscal year) on February 1, 2006, Buyer if required will make a
prepayment prior to April 13, 2006, and if it was determined that Buyer had
Available Cash of USD$105,000,000.00 for such fiscal year and Buyer paid
US$50,000,000 of such Available Cash pursuant to the terms of Section 6.4(a)(i)
of the Shareholders Agreement, the Mandatory Prepayment Amount would be
US$55,000,000.00 (the lesser of the Voluntary Prepayment Amount which if paid as
of February 1, 2006 would result in the full payment of the then total
outstanding PP Amount, or USD$105,000,000.00, and the amount of residual
Available Cash, or USD$55,000,000.00).

 

c) i) Upon any Voluntary Prepayment Amount being paid under clause a) of this
paragraph 4), the outstanding PP Amount shall be reduced so that the outstanding
PP Amount immediately following the payment of such Voluntary Prepayment Amount
is equal to the result obtained by subtracting 1) the quotient obtained by
dividing the Voluntary Prepayment Amount paid by the Prepayment Percentage used
to determine such Voluntary Prepayment Amount from 2) the outstanding PP Amount
immediately prior to the payment of such Voluntary Prepayment Amount.  ii) Upon
any Mandatory Prepayment Amount being paid under clause b) of this paragraph 4),
the outstanding PP Amount shall be reduced so that the outstanding PP Amount
immediately following the payment of such Mandatory Prepayment Amount is equal
to the result obtained by subtracting 1) the quotient obtained by dividing the
Mandatory Prepayment Amount paid by the Prepayment Percentage that would have
been used to determine such prepayment amount if such

 

4

--------------------------------------------------------------------------------


 

prepayment amount had been a Voluntary Prepayment Amount from 2) the outstanding
PP Amount immediately prior to the payment of such Mandatory Prepayment Amount.

 

For example, if a Voluntary Prepayment Amount is paid, or if Buyer receives
applicable consolidated financial statements with respect to a Mandatory
Prepayment Amount, in each case, in an amount equal to USD$52,500,000.00 on any
day during the 12-month period commencing on April 13, 2005, the PP Amount shall
be reduced to USD$60,775,312.50 (determined by subtracting (1) the quotient
obtained by dividing  USD$52,500,000.00 by the applicable Prepayment Percentage
of 86.3838% from (2) the outstanding PP Amount of USD$121,550,625.00).

 

5) Events of Default.  The occurrence of any one or more of the following events
or existence of one or more of the following conditions shall constitute an
“Event of Default” under this instrument:  a) Buyer shall fail to pay on or
before the due date therefor the PP Amount; or b) Buyer or any of its
Subsidiaries i) generally shall not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against it seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Law related to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property (except that
any proceeding instituted against it shall not constitute an Event of Default if
such proceeding has been dismissed within 60 days of the institution of such
proceeding against it), or ii) shall take any action to authorize any of the
actions set forth in clause i) herein; or c) Buyer shall fail to pay any
principal of or interest on any Indebtedness when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise); or any other default under any agreement or instrument
related to any Indebtedness or any other event shall occur if the effect of such
default or event is to allow the lender or the holder thereof to accelerate the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable or required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof; or d) This instrument
shall at any time for any reason cease to be in full force and effect; or
e) Buyer shall contest the validity or enforceability of, or deny that it has
any or further liability or obligations under, this instrument.

 

7) Acceleration; Remedies Cumulative.  a) Upon the occurrence of an Event of
Default set out under clause b) of paragraph 6) of this Article, and without any
further action of Seller, the PP Amount shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by Buyer.  Upon the occurrence of any other Event of
Default hereunder, the PP Amount shall, at the option of Seller exercised by
Seller giving notice to Buyer of such exercise, become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by Buyer.  In either case, Seller may proceed with

 

5

--------------------------------------------------------------------------------


 

every remedy available at Law or in equity or provided for herein or in any
document executed in connection herewith, and all expenses incurred by Seller in
connection with any remedy shall be deemed indebtedness of Buyer to Seller and a
part of the obligations owing by Buyer to Seller hereunder.  b) No delay or
failure of Seller in the exercise of any right or remedy provided for hereunder
shall be deemed a waiver of the right by Seller and no exercise or partial
exercise or waiver of any right or remedy shall be deemed a waiver of any
further exercise of such right or remedy or of any other right or remedy that
Seller may have.  The rights and remedies herein expressed are cumulative and
not exclusive of any right or remedy that Seller shall otherwise have.

 

8) Waiver of Resolutive Action (Acción Resolutoria). Notwithstanding the
provisions of paragraph 7) of this Article Fourth, Seller hereby waives any
resolutive action (acción resolutoria) to which he may be otherwise entitled
under this Agreement according to applicable Law.

 

FIFTH: Delivery of Share Certificates. Uno hereby delivers to Buyer the
certificates representing the Metrópolis Shares, as identified in Article First
above, Buyer declaring having received the same. The entry of this purchase and
sale of shares shall be made in the Shareholders Registry Book of Metrópolis on
the basis of said share certificates, as a result of which new certificates
shall be issued in the name of Buyer for the number of shares being sold and
purchased hereunder.

 

SIXTH: Provisions of Purchase Agreement.  All undefined capitalized terms used
in this instrument shall have the meanings set out in the Purchase Agreement.

 

SEVENTH: Delegation. The bearer of a true copy of this instrument is hereby
authorized to apply for the registration of this instrument in the Shareholder
Registry Book of  Metrópolis.

 

EIGHTH: Domicile. For the purposes of this purchase and sale of shares, the
parties establish their domicile in the city and municipal district of Santiago.

 

NINTH: Governing Law. This instrument shall be governed by and construed in
accordance with the Laws of Chile, without regard to principles governing
conflicts of law.

 

TENTH: Dispute Resolution. Any controversy, claim, or dispute between the
parties hereto that arises out of or relates to this instrument, including any
claim or controversy relating to the interpretation, breach, termination, or
invalidity of any provision hereof, will be exclusively and finally settled
pursuant to and in accordance with the agreement named “Dispute Resolution
Agreement”, entered into by private document in the English language dated as of
the same date hereof among United Chile, Inc., United Chile Ventures, Inc., VTR,
Cristalerías de Chile S.A., CristalChile Inversiones S.A. and Uno (the “Dispute
Resolution Agreement”).

 

6

--------------------------------------------------------------------------------


 

ELEVENTH: Exclusion of certain damages. In no event will any party of this
Agreement be liable to any other party for such other party’s lost profits, loss
of use, lost revenues, or other indirect, incidental, special, or consequential
damages. Each party waives and relinquishes claims for such lost profits, loss
of use, lost revenues, or other indirect, incidental, special, or consequential
damages. Notwithstanding the foregoing, the preceding sentence will not affect
the right of the Assignor to claim the payment of Default Interests to which he
may be entitled under this Agreement.

the Dispute Resolution Agreement.

 

TWELFTH: Expenses and Taxes. All costs, expenses, and taxes incurred in
connection with this instrument and the transactions contemplated hereby will be
borne by the party incurring such expense.

 

THIRTEENTH: Assignment and Binding Effect. No party may assign any of its rights
or delegate any of its obligations under this instrument without the prior
written consent of the other party; provided, however, that Seller will be
entitled to freely transfer and assign its rights under this instrument to any
Person.  All of the terms and provisions of this instrument will be binding on,
and will inure to the benefit of, the respective successors and permitted
assigns of the parties.

 

FOURTEENTH: Headings. The article and section headings of this instrument are
for reference purposes only and are to be given no effect in the construction or
interpretation of this instrument.

 

FIFTEENTH: Notices. All notices and other communications hereunder must be in
writing and must be delivered personally, telecopied (if receipt of which is
confirmed by the Person to whom sent), sent by internationally recognized
overnight delivery service or mailed by registered or certified mail (return
receipt requested) to the parties hereto at the addresses for notices specified
in the Purchase Agreement (or to such other Person or address for a party hereto
as specified by such party by like notice).  Notice will be deemed given and
received upon receipt, if delivered personally, by overnight delivery service or
by telecopy, or on the third Business Day following mailing, if mailed, except
that notice of a change of address will not be deemed given and received until
actually received.

 

SIXTEENTH: Amendment; Waiver. No provision of this instrument may be amended or
modified except by an instrument or instruments in writing signed by the parties
hereto and designated as an amendment or modification.  No provision of this
instrument may be waived except by an instrument or instruments in writing
signed by the parties granting such waiver and designated as a waiver.  No
failure or delay by any party hereto in exercising any right, power, or remedy
hereunder will operate as a waiver thereof, nor will any single or partial
exercise thereof or the exercise of any other right, power, or remedy preclude
any further exercise thereof or the exercise of any other right, power, or
remedy.  No waiver of any provision hereof will be construed as a waiver of any
other provision.

 

7

--------------------------------------------------------------------------------


 

SEVENTEENTH: No Benefit to Others. Except as expressly set forth herein, the
covenants and agreements contained in this instrument are for the sole benefit
of the parties hereto and their respective successors and permitted assigns, and
they will not be construed as conferring and are not intended to confer any
rights, remedies, obligations, or liabilities on any other Person, unless such
Person is expressly stated herein to be entitled to any such right, remedy,
obligation, or liability.

 

EIGHTEENTH: Interpretation. 1) As used herein, except as otherwise indicated
herein or as the context may otherwise require: a) the words “include,”
“includes,” and “including” are deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of like import;
b) the words “hereof,” “herein,” “hereunder,” and comparable terms refer to the
entirety of this instrument, and not to any particular article, section, or
other subdivision hereof; c) any pronoun will include the corresponding
masculine, feminine, and neuter forms; d) the singular includes the plural and
vice versa; e) references to any agreement or other document are to such
agreement or document as amended, modified, supplemented, and restated from time
to time; f) references to any statute or regulation are to it as amended,
modified, supplemented, and restated from time to time, and to any corresponding
provisions of successor statutes or regulations; g) except as otherwise
expressly provided in this instrument, references to “Article,” “Section,” or
another subdivision are to an article, section, or subdivision hereof; and
h) references to any “Person” or “Entity” include such Person’s or Entity’s
respective successors and permitted assigns. 2) Any reference herein to a “day”
or number of “days” (without the explicit qualification of “Business”) will be
deemed to refer to a calendar day or number of calendar days.  If any action or
notice is to be taken or given on or by a particular calendar day, and such
calendar day is not a Business Day, then such action or notice may be taken or
given on the next succeeding Business Day.

 

NINETEENTH: Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation, and execution of
this instrument and, therefore, waive the application of any Law or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

LEGAL CAPACITIES: The legal capacity of Mr. Max Letelier Bomchil to act for
Liberty Comunicaciones de Chile Uno Limitada is evidenced in an instrument of
public record dated July 8, 1998, executed in the Notarial Office of Santiago or
Mr. Iván Torrealba Acevedo. The legal capacity of Mr. Rodrigo Castillo Murillo
to act for VTR is evidenced in an instrument of public record dated April 13,
2005, executed at the Santiago Notarial Office of Jose Musalem Saffie. These
legal capacities are not inserted herein as they are known to the parties and
the undersigned Notary.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF and following a reading of these presents, the parties
appearing set their hands hereunto. A copy was provided. I attest.

 

 

/s/ JOSE MUSALEM SAFFIE, Notary Public

 

9

--------------------------------------------------------------------------------

 